           Case 4:17-cv-00223-JTK Document 40 Filed 08/04/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

SAM EDWARD THURMOND, SR., ADC #127149;                                           PLAINTIFFS
KHALAN ELLINGTON, ADC #655082;
RASHAN DIXON, ADC #108165;
BOBBY RAY WYLES, JR., ADC #149401;
TERRY DON BEAVER, ADC #657603;
JEREMY TODD HALEY

v.                                 4:17CV00222-BSM-JTK
                                   4:17CV00223-BSM-JTK
                                   4:17CV00224-BSM-JTK
                                   4:17CV00248-BSM-JTK
                                   4:17CV00289-BSM-JTK
                                   4:17CV00368-BRW-JTK

TIM RYALS, Sheriff, Faulkner County; et al.                                   DEFENDANTS


                                            ORDER

         The parties’ joint Motion to Dismiss due to settlement (Doc. No. 128) is

GRANTED.

         This case is hereby DISMISSED with prejudice, and the September 7, 2021 jury

trial is VACATED.

         This Court shall retain jurisdiction over this matter for forty-five days from the date

of this Order.1

         An appropriate Judgment shall accompany this Order


1
    See Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375 (1994).
  Case 4:17-cv-00223-JTK Document 40 Filed 08/04/21 Page 2 of 2




IT IS SO ORDERED this 4th day of August, 2021.



                               _________________________________
                               JEROME T. KEARNEY
                               UNITED STATES MAGISTRATE JUDGE
